Hill, C. J.
In cases of alleged arson, where nothing appears but the burning, th'e law presumes that the fire was the result of accident or some providential cause, and the burden is on the prosecution to overcome this legal presumption and prove beyond a reasonable doubt .the existence of a criminal design.
In the opinion of a majority of this court, the facts and circumstances in the record do not even tend to show that the fire was a felonious one; and the verdict is without legal support,-and must be set aside and a new trial ordered. Judgment reversed.